Pursuant to Rule 2:12-1, it is ORDERED that the appeal from the judgment entered in this cause on March 29, 1999, in the Superior Court, Appellate Division (document number A-5155-98T1) be certified directly to this Court for its consideration; and it is further
ORDERED the cause shall be deemed pending on appeal in this Court and that further proceedings shall be conducted in the same manner as provided for appeals as of right, in accordance with the Rule of the Court; and it is further
ORDERED that all papers necessary to be filed in the matter by the parties to the appeal shall be filed by the Clerk of this Court without payment to him of fees for such filing; and it is further
ORDERED that the Clerk of the Appellate Division shall transmit briefs, appendices, and transcripts filed in that court to *526the Clerk of this Court and all parties shall forthwith filed four additional copies of their briefs and appendices, heretofore filed with the Appellate Division, with the Clerk of this Court.